Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 20 recites a computer readable storage device storing computer instructions. According to specification, page 23, [0087], the computer readable storage medium is not limited to non-transitory embodiment. The broadest reasonable interpretation of claim drawn to machine-readable storage typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of machine-readable storage. Therefore, in light of specification, computer readable storage medium is not limited to non-transitory tangible media, and covers transitory embodiments. Applicant may arnend the claims to recite -a non-transitory computer readable storage medium comprising instructions-——-to overcome rejection under 35 USC 101.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-7, 13-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al (US Patent Application Publication 20180025160).

For claim 1, Hwang et al teach the following limitations: A computing system for generating container images (Fig 1 and Fig 14; [0020]) , the computing system comprising: a computation engine (Fig 1 and Fig 14; [0095]) comprising at least one processor ([0095] mention about processor) and configured to execute a build module (102 in Fig 1 builds container) , wherein the build module is configured to receive a recipe file (412 and 414 shown in Fig 4; build file, configuration file and other files mentioned in [0043]) for an application build of an application to be deployed as a container image (“for generating a container for a given application” mentioned in [0043]), wherein the recipe specifies one or more dependencies of the application (405 in Fig 4 shows the identified dependency for the application; the dependency is specified in the files as explained in [0045] “dependent libraries are found based on 401-a 403-a”), wherein the build module is configured to obtain, based at least on required functions of a first dependency of the one or more dependencies to support the application ([0024] mentions that application is analyzed to identify a subset of the libraries in each package that are actually utilized by the application; functions provided by the subset of the libraries of a package represent required functions of a first dependency; [0026] mentions about the identified sets of libraries), a first version of the first dependency that is configured to provide the required functions (a subset of libraries that are used by given application is identified mentioned in [0078] – those libraries provide the required functions; [0079] mentions identifying the dependent libraries of the identified libraries, which is also explained in [0025], [0045]-[0047]; the dependent libraries of the identified libraries can be built in many ways – [0061] explains a first replication instance provides a first subset of libraries and a second replication instance provide a second set of libraries; the two sets of libraries are different; the first set of dependent libraries of the identified libraries present in the container is the first version of the first dependency that is utilized by the application to provide the required function) but that is not configured to provide at least one other function provided by a second version of the first dependency (the other libraries are removed, which include the second version of the first dependency; these libraries are removed and unable to provide corresponding functions; [0061]; [0039]; [0026]; as also explained Fig 5 – one leaf node providing required functionality can be built with many multiple paths; only the path with least dependency is preferred as explained [0061]), and wherein the build module is configured to build a container image comprising the application (step 1308 of Fig 13 and step 822 of Fig 8), wherein to build the container image the build module is configured to statically link the first version of the first dependency into the application to optimize the application build of the application ([0068]; [0071]; [0047] the container image with minimal container image is generated and deployed including all needed dependencies which includes the first version of dependencies or set of libraries) . 

For claim 2, [0061] mentions about two sets of libraries which are different but overlaps. Therefore, the first version of dependency can be reduced set from second version of dependency. Fig 5 shows the paths which are different but using overlapping dependencies. Thus the first version of dependency can be a reduced path of the second version of dependencies. 

For claim 3, [0061] mentions multiple instances – each are different container images.

For claim 4, pattern database 410 shown in Fig 4 (registry file) maps required functions for the dependency identified in step 405 ([0046]; the second dependent library is required but not identified in 405; thus pattern database includes functions for dependencies), the recipe file is 412 and 414 which are used to find the required functions  ([0024]) and pattern database is used to map the required functions to the first version of the first dependency ([0046]).

For claim 5, step 407 and 409 [0047] and [0048] mentions that recipe file is processed to generate a dependency structure including plurality of dependencies. 

For claim 6, Fig 7 and [0024] – libraries are included in packages. 

For claim 7, each dependency is a library and the library is included in a package ([0024]). The library/package is an application to provide the desired functionality that is used by the given application ([0024]). [0046] describes including the desired dependencies to provide the required functions for the application and [0048] mentions removing other unnecessary libraries/packages to create the reduced sized image. [0061] mentions that removed set of libraries can overlap with included libraries. Thus, the modified dependencies are created to delete the unnecessary dependencies and the container image is generated. 

For claim 13, Hwang et al teach the following limitations: A method for generating container images (Fig 1 and Fig 14; [0020]) , comprising:  receiving, with a computing system (Fig 1 and Fig 14; [0095]), a recipe file (412 and 414 shown in Fig 4; build file, configuration file and other files mentioned in [0043]) for an application build of an application to be deployed as a container image (“for generating a container for a given application” mentioned in [0043]), wherein the recipe specifies one or more dependencies of the application (405 in Fig 4 shows the identified dependency for the application; the dependency is specified in the files as explained in [0045] “dependent libraries are found based on 401-a 403-a”), obtaining, with the computing system (Fig 1 and Fig 4) based at least on required functions of a first dependency of the one or more dependencies to support the application ([0024] mentions that application is analyzed to identify a subset of the libraries in each package that are actually utilized by the application; functions provided by the subset of the libraries of a package represent required functions of a first dependency; [0026] mentions about the identified sets of libraries), a first version of the first dependency that is configured to provide the required functions (a subset of libraries that are used by given application is identified mentioned in [0078] – those libraries provide the required functions; [0079] mentions identifying the dependent libraries of the identified libraries, which is also explained in [0025], [0045]-[0047]; the dependent libraries of the identified libraries can be built in many ways – [0061] explains a first replication instance provides a first subset of libraries and a second replication instance provide a second set of libraries; the two sets of libraries are different; the first set of dependent libraries of the identified libraries present in the container is the first version of the first dependency that is utilized by the application to provide the required function) but that is not configured to provide at least one other function provided by a second version of the first dependency (the other libraries are removed, which include the second version of the first dependency; these libraries are removed and unable to provide corresponding functions; [0061]; [0039]; [0026]; as also explained Fig 5 – one leaf node providing required functionality can be built with many multiple paths; only the path with least dependency is preferred as explained [0061]), and building, with the computing system, a container image comprising the application (step 1308 of Fig 13 and step 822 of Fig 8), wherein to build the container image the build module is configured to statically link the first version of the first dependency into the application to optimize the application build of the application ([0068]; [0071]; [0047] the container image with minimal container image is generated and deployed including all needed dependencies which includes the first version of dependencies or set of libraries) . 

For claim 14, [0061] mentions about two sets of libraries which are different but overlaps. Therefore, the first version of dependency can be reduced set from second version of dependency. Fig 5 shows the paths which are different but using overlapping dependencies. Thus the first version of dependency can be a reduced path of the second version of dependencies. 

For claim 15, [0061] mentions multiple instances – each are different container images.

For claim 16, pattern database 410 shown in Fig 4 (registry file) maps required functions for the dependency identified in step 405 ([0046]; the second dependent library is required but not identified in 405; thus pattern database includes functions for dependencies), the recipe file is 412 and 414 which are used to find the required functions  ([0024]) and pattern database is used to map the required functions to the first version of the first dependency ([0046]).

For claim 17, step 407 and 409 [0047] and [0048] mentions that recipe file is processed to generate a dependency structure including plurality of dependencies. 

For claim 18, Fig 7 and [0024] – libraries are included in packages. 

For claim 20, Hwang et al teach the following limitations: (Fig 1 and Fig 14; [0020]) , comprising:  receiving, with a computing system (Fig 1 and Fig 14; [0095]), a recipe file (412 and 414 shown in Fig 4; build file, configuration file and other files mentioned in [0043]) for an application build of an application to be deployed as a container image (“for generating a container for a given application” mentioned in [0043]), wherein the recipe specifies one or more dependencies of the application (405 in Fig 4 shows the identified dependency for the application; the dependency is specified in the files as explained in [0045] “dependent libraries are found based on 401-a 403-a”), obtaining, with the computing system (Fig 1 and Fig 4) based at least on required functions of a first dependency of the one or more dependencies to support the application ([0024] mentions that application is analyzed to identify a subset of the libraries in each package that are actually utilized by the application; functions provided by the subset of the libraries of a package represent required functions of a first dependency; [0026] mentions about the identified sets of libraries), a first version of the first dependency that is configured to provide the required functions (a subset of libraries that are used by given application is identified mentioned in [0078] – those libraries provide the required functions; [0079] mentions identifying the dependent libraries of the identified libraries, which is also explained in [0025], [0045]-[0047]; the dependent libraries of the identified libraries can be built in many ways – [0061] explains a first replication instance provides a first subset of libraries and a second replication instance provide a second set of libraries; the two sets of libraries are different; the first set of dependent libraries of the identified libraries present in the container is the first version of the first dependency that is utilized by the application to provide the required function) but that is not configured to provide at least one other function provided by a second version of the first dependency (the other libraries are removed, which include the second version of the first dependency; these libraries are removed and unable to provide corresponding functions; [0061]; [0039]; [0026]; as also explained Fig 5 – one leaf node providing required functionality can be built with many multiple paths; only the path with least dependency is preferred as explained [0061]), and building, with the computing system, a container image comprising the application (step 1308 of Fig 13 and step 822 of Fig 8), wherein to build the container image the build module is configured to statically link the first version of the first dependency into the application to optimize the application build of the application ([0068]; [0071]; [0047] the container image with minimal container image is generated and deployed including all needed dependencies which includes the first version of dependencies or set of libraries) . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US Patent Application Publication 20180025160).

For claim 12, Hwang teaches generation of container image [0071] and step 824 and the dependencies are further saved in pattern database in step 801. Although Hwang does not explicitly mention that registry file includes both image and dependencies, one storage can be used to store both the image and dependencies. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to provide single storage for image and dependencies, since that facilitates space savings. 

5.	Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US Patent Application Publication 20180025160), in view of Chen (US Patent Application Publication 20190108048)

For claim 8, Hwang et al teach user interface in 412 and 418 in Fig 4, which includes build request and the recipe file ([0044]). However, Hwang et al do not explicitly mention about target infrastructure identification. Hwang build the container image without target infrastructure and dependency (Fig 4 Fig 8 and Fig 13). Chen et al teach the consideration of the infrastructure indication ([0037] parameter indicates storage efficiency or speed efficiency). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hwang et al and Chen to include indication of the target infrastructure so that container image can be adapted to appropriate destination. Whenever storage based container image is required the dependency can be selected so that the libraries and packages are storage efficient. 

For claim 11, Chen Fig 2D shows the dependency structure and Hwang’s dependencies are libraries and packages ([0024]). 



Allowable Subject Matter
6.	Claims 9, 10 and 19 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
PTO-892 cites a reference Adar that teaches generation of container image with minimal sets (Fig 5). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186